Opinion by
Tilson, J.
It was stipulated that certain of the merchandise consists of hemp hats the same as those involved in United States v. Armand Schwab (30 C. C. P. A. 72, C. A. D. 218) and other items consist of racello hats the same *216in all material respects as those involved in Abstract 47291. In accordance therewith, the items in question were held dutiable as hats of ramie or hemp, not blocked or trimmed, and not bleached, dyed, colored, or stained, at 25 percent under paragraph 1504 (b) (1) as claimed.